Opinion by
Mb. Justice Mitchell,
The affidavit of defence sets out nothing more than a representation by plaintiff’s agent of what would be done by plaintiff in regard to other premises than those leased, and a failure of plaintiff to do it. It is not said that the representation was false, nor is any fraud alleged either in the'making of it or the failure to perform. Even if the representation had been a covenant of the lease, it would have been merely collateral, and would not have suspended or discharged the rent. Prescott v. Otterstatter, 79 Pa. 462; Allegaert v. Smart, 11 W. N. 177. But in the present case it was not a covenant at all, but a mere representation as to future action, dehors the instrument, contrary to its terms, and not averred to be either false or fraudulent. It was therefore no defence to the claim for rent, and was not averred with such allegation of damages, as would make it even ground for a reduction.
J udgment affirmed.